DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of February 25, 2022 have been fully and carefully considered. Claims 1-9 are pending.  Applicant has canceled claim 10.  Action on the merits of claims 1-9 follows: 
 Applicant is thanked for the careful review of the office action of October 25, 2021 and the amendments obviate the 112(b) rejections accordingly the 35 USC 112(b) rejections are withdrawn.  Regarding the 35 USC 103 rejection made over the Xing Xian Ju reference, applicant has argued and specifically amended the claims include the limitation of pre-drying  and pre-charring which includes takes place with the addition of an active agent which includes a carboxyl or hydroxyl or carbonyl or methoxy group which reduces side reactions, reduces precipitation of volatile component and improves the biochar conversion rated.  These steps have not been taught nor fairly suggested either singularly or in combination of the prior art.  Accordingly, the 35 USC 103 rejection is withdrawn and the application is now in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771